Case: 10-30423   Document: 00511223947   Page: 1   Date Filed: 09/02/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              September 2, 2010

                                No. 10-30423                       Lyle W. Cayce
                              Summary Calendar                          Clerk



BLACK STALLION ENTERPRISES,


                                           Plaintiff
v.

BAY & OCEAN MARINE TOWING, LIMITED LIABILITY CORPORATION;
ET AL,


                                       Defendants
________________________________________________________________________

ONEBEACON INSURANCE COMPANY,


                                           Plaintiff - Appellant
v.

BAY & OCEAN MARINE TOWING, LIMITED LIABILITY CORPORATION;
BLOCK ONE MARINE, INCORPORATED.,


                                           Defendants - Appellees




                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:09-CV-4504
   Case: 10-30423       Document: 00511223947          Page: 2    Date Filed: 09/02/2010

                                       No. 10-30423

Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This is an appeal from the district court's order granting Defendants'
motion to dismiss. Plaintiff's only assignment of error is that the district court
failed to properly apply the maritime doctrine of uberrimae fidei to the question
of coverage. We review a district court's dismissal on the pleadings de novo.
Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007).
       We note that there is some confusion as to whether the doctrine of
uberrimae fidei takes precedence over state insurance law and under what
circumstances that may occur. See, e.g., Great Lakes Reinsurance (UK) PLC v.
Durham Auctions, Inc., 585 F.3d 236, 241-42 (5th Cir. 2009); Albany Ins. Co. v.
Anh Thi Kieu, 927 F.2d 882, 886-90 (5th Cir. 1991). However, we find no error
in the district court's application of Louisiana insurance law under the instant
circumstances. First, Plaintiff has failed to distinguish relevant precedent which
applied a comparable state insurance law rather than the doctrine of uberrimae
fidei. See Albany Ins. Co., 585 F.3d at 891-92. Second, Plaintiff has failed to
demonstrate how the doctrine is applicable where, as here, the alleged
misrepresentation involved a vessel that both parties stipulate was not even
covered under the relevant policy.
AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2